Campbell, J.,
delivered the opinion of the court.
Sects. 1070, 1071, 1264, Code 1871, do not apply to decrees 'of the Chancery Courts for sales of land by guardians under the Code. They apply only to decrees of said courts in the exercise of their jurisdiction in all matters of equity as possessed before they were invested with jurisdiction over matters formerly conferred on “ Courts of Probate.” Sects. 1070 and 1071 are the same, respectively, as articles 36 and 37, p. 546, Code 1857, and in it pertained exclusively to Chancery Courts. In the Code of 1871, the chapter consisting of “ An Act in relation to Chancery Courts,” contains what was embraced in “ An Act in relation to Chancery Courts,” and “ An Act providing for the establishment of the Probate Courts,” &c., in the Code of 1857; and it may fairly be concluded that the mere transfer of the articles mentioned from the Chancery Court law of 1857 to that of 1871 was not designed, and did not have the effect, to extend these provisions beyond their scope as contained in the former Code; but that in the Code of 1871 they are limited to the same decrees to which they related in the former Code. Sect. 1264 is a substantial copy of § 1070 of the Code, and seems out of place where it is, but from its connection appears to relate exclusively to the “judgments and decrees” mentioned in the next preceding section.
Decree reversed, demurrer sustained, and petition dismissed.